Citation Nr: 1800777	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-10 865	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a dental condition for compensation purposes.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the Veteran's substantive appeal (VA Form 9), he requested a videoconference hearing before the Board.  The Board remanded the Veteran's appeal in November 2016, in order to afford the Veteran with a hearing before a Veterans Law Judge.  The record indicates that the RO scheduled the requested hearing in March 2017, but the Veteran did not appear for the hearing.  The record does not contain an explanation for the Veteran's absence, and the Veteran has not requested a new hearing.  The Board considers the Veteran's request for a hearing withdrawn.  See C.F.R. § 20.704 (2017).

As part of its November 2016 remand, the Board also referred the Veteran's claim for entitlement to service connection for a dental condition for treatment purposes to the RO for appropriate action.  In dental claims, the RO adjudicates the service connection claim for compensation purposes and the VA Medical Center adjudicates the claim for outpatient treatment.  To date, the VA Medical Center has not rendered a decision as to the Veteran's claim for dental treatment.  

The Board still lacks jurisdiction as to the Veteran's claim of entitlement to service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment, and the claim is again REFERRED to the agency of original jurisdiction (AOJ) for appropriate and expedient action.  See 38 C.F.R. § 19.9.





FINDINGS OF FACT

1.  The Veteran incurred dental trauma to several teeth during service and underwent tooth extraction and bridgework.

2.  The Veteran's in-service trauma resulted in replaceable missing teeth; loss of teeth was not caused by loss of substance of body of the maxilla or mandible due to trauma or disease.


CONCLUSION OF LAW

The criteria for an award of entitlement to service connection for a dental condition for compensation purposes have not been met.  38 U.S.C. §§ 1110, 1712 (2012); 38 C.F.R. §§ 3.381, 4.150.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Criteria

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disability compensation is only available for certain types of dental and oral conditions, including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).

Dental conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment but will not be considered for compensation.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.  

III.  Facts and Analysis 

The Veteran seeks entitlement to service connection for a dental condition.  The Veteran reported, during his August 2012 VA examination, that he lost several teeth during his service.  The Veteran could not remember how he lost these teeth, but believed he lost them during an altercation.  

The Veteran's service dental treatment history notes "[t]raumatic fracture" of teeth #8, #25, and #24 in April 1966.  [The history also notes extraction of tooth #9 in July 1965, and tooth #16 in October 1965].  An April 1966 service treatment record indicates that the Veteran suffered from three broken teeth.  A contemporaneous dental treatment plan indicates that the Veteran lost teeth #8, #9, #25, and #26.  The examining physician recommended removal of tooth #24, as well as fixed dental bridges for his missing upper and lower teeth.  The Veteran's service dental treatment history notes that the Veteran received a dental bridge to replace teeth #8 and #9 in April 1967 (spanning teeth #7 to #10), and a dental bridge to replace teeth #24, #25, and #26 in May 1967 (spanning teeth #22 to #27).  

The Veteran's August 2012 VA examination indicates that he had "a defective upper bridge #7-10 and a lower bridge #22-27 both done with gold and acrylic facings which was standard of care in 1967-1969."  Examination indicated that the Veteran was missing teeth #4, 5, 8, 9, 24, 25, and 26 and that tooth #19 had caries.  The examiner noted that bone loss was moderate to severe from periodontal disease, but was normal for the amount of time of loss.  The examiner noted the Veteran had significant dental problems due to his lack of dental care for most of the 40 plus years since his separation from service. 

In the Veteran's March 2014 VA Form 9, he stated that he was provided treatment and "dentures" while in service.  He added that he seeks dental treatment to fix the dental "plates" provided during his service.

It appears that the Veteran's missing teeth, excluding #16, were replaced with dental prosthetics prior to his exit from service.  The Veteran's service treatment records indicate that he had tooth #16, a "wisdom tooth," extracted during service due to malposition of the tooth.  Although the Veteran's service treatment records indicate there was trauma to the teeth in service, the competent medical evidence indicates that any current bone loss is from periodontitis rather than loss of teeth due to bone loss of the maxilla or mandible caused by trauma or disease (such as osteomyelitis).  The Note to Diagnostic Code 9913 specifically states that the ratings only apply to bone loss through trauma or disease, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R. § 4.150.  Also of note, according to 38 C.F.R. § 3.381, periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  The Board has afforded the August 2012 VA opinion high probative value as it was made after examination of the Veteran and clearly states that bone loss was due to periodontal disease, rather than trauma.  There are no medical opinions in conflict with the opinion.  Given the above, the Board finds that the Veteran does not have tooth loss resulting from loss of substance of body of the maxilla or mandible due to trauma or disease (such as osteomyelitis) and service connection for loss of teeth is not warranted. 

The Veteran does have dental caries on at least one tooth (#19); however, treatable carious teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381(a).  Thus, compensation is not warranted for the Veteran's dental caries.  Additionally, the Veteran's replaceable missing teeth will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and not for compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150.  

In summary, the Veteran does not have tooth loss due to bone loss or any other dental disability (for VA compensation purposes) due to trauma incurred during an altercation during service.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a dental condition for purposes of compensation is denied.




____________________________________________
M. Sorisio 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


